Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealant that seals between the plurality of sandboxes and the upper portion of the biological shield concrete of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically regarding new matter, Examiner notes that the Specification does not provide any description whatsoever of what the sealant is.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim 1 recites the limitation “between the plurality of upper penetration holes and between the plurality of upper penetration holes” which renders the claim indefinite. It is unclear as the claim recites “between the plurality of upper penetration holes” twice. 
Claim 4 recites the limitations “one vertex” and “the other vertex” which renders the claim indefinite. As recited, the plurality of upper penetration holes are each formed in the shape of a quadrangle. A quadrangle is a four-sided plane figure or a square or rectangular space. A square, by definition, would have 4 vertices at each of the 4 corners. The recitation of “the other” implies there is only one other vertex, however by definition there are 3 other vertices. Therefore, it is unclear what “the other vertex” refers to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takehisa (JP 04158297) in view of Gou (US 5754612) and further in view of Zinn (US 2716705). 
Regarding claim 1, Takehisa (cited via IDS) discloses a method for decommissioning a nuclear facility (Pg. 1 [0001]) that includes a nuclear reactor pressure vessel (3), biological shield concrete (A,B) that surrounds the nuclear reactor vessel (see Fig. 1) and includes a cavity where the nuclear reactor pressure vessel is located (cavity containing 3), and a plurality of upper penetration holes (1,2 and Fig. 2) comprising: 
enlarging an upper space of the cavity by cutting an upper portion of the biological shield concrete (Fig. 1: shield B is cut out and therefore the space of the cavity containing 3 is enlarged) that is disposed between the plurality of upper penetration holes (1, 2) and between the plurality of upper penetration holes (1,2) and the cavity (cavity containing 3); and 
separating the nuclear reactor pressure vessel from the biological shield concrete (Pg. 2 “The activated part B thus cut on four sides… and can be carried out” and therefore 3 is separated from shield B as it is cut and removed). 
Takehisa does not explicitly disclose a plurality of pipes or a plurality of sandboxes. However, Examiner would like to note for the record that all nuclear reactors have a plurality of pipes that are directly connected to the nuclear reactor pressure vessel; these are simply not shown in Takehisa for simplicity.
Gou teaches a nuclear facility that includes a that includes a nuclear reactor pressure vessel (Fig. 1: 4), a plurality of pipes (28, 32a) that are directly connected to the nuclear reactor pressure vessel (4), biological shield concrete (2) that surrounds the nuclear reactor vessel and the plurality of pipes (see Fig. 1) and includes a cavity where the nuclear reactor pressure vessel is located (inside portion of 2 where 4 is located), an upper penetration hole (42) overlapping the plurality of pipes (28,32a), and a cover plate (44) that covers the penetration hole (42). 
Gou further teaches the canister 42 provides leakage control with provision for maintenance access (col 5 ln 66-67) and the tunnel 42 is closed at the top by cover plate 42 (col 5 ln 65-66). A skilled artisan would recognize that in order to access the pipes through the penetration hole 42, the cover plate must be removed. Accordingly, as suggested by Gou, it would have been obvious to perform a step of exposing the plurality of upper penetration holes by removing the cover plate, such that the reactor vessel nozzles can be accessed in order to perform a decommissioning process or for traditional, regularly-scheduled maintenance and repairs. 
Gou teaches a cover plate made from steel but does not explicitly teach a sandbox.   
Zinn teaches a sandbox (Fig. 1: 31; col 3 ln 41-42 “rectangularly shaped concrete blocks” and a major component in concrete is sand1) inserted into a penetration hole (23, 25), wherein 
Regarding claim 2, the above-described combination of the method of Takehisa with the cover plate of Gou as modified by the sandboxes of Zinn renders the parent claim obvious. Gou teaches the tunnel 42 is closed at the top by cover plate 42 (col 5 ln 65-66) and a sealant (unlabeled bolts) seals between the cover plate and the upper portion of the biological shield concrete (the cover plate and the biological shield concrete are joined by the bolts and therefore sealed as they are prevented from coming apart) and Zinn further teaches the shield or plug (sandboxes) are designed to be “readily put into place and removed” (col 2 ln 23).
Accordingly, Gou as modified by Zinn suggest wherein the step of exposing the plurality of upper penetration holes is carried out by removing a sealant that seals between the plurality of sandboxes and the upper portion of the biological shield concrete (the cover plate and bolts of Gou as modified by the sandboxes of Zinn) and separating the plurality of sandboxes from the upper penetration holes (removing the cover plate would necessarily consist of separating the cover plate from the upper penetration holes). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Takehisa further discloses wherein the plurality of upper penetration holes are disposed apart from each other in the upper portion of the biological shield concrete (see Fig. 2), and the enlarging the upper space of the cavity is carried out by cutting the upper portion of the biological shield concrete along a first cutting line that connects between outer sides of the plurality of upper penetration holes with reference to the cavity (see Fig. 2: dashed line connecting solid black dots between penetration holes 2) and a second cutting line that connects between inner sides of the plurality of upper penetration holes and the cavity (Fig. 2: line between A and outer side of 3). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Takehisa further discloses wherein the plurality of upper penetration holes are each formed in the shape of a quadrangle (see Fig. 2), the first cutting line connects between one vertex of each of the plurality of upper penetration holes (Fig. 2: dashed line connecting solid black dots between penetration holes 2), and the second cutting line connects (line along 1) between the other vertex of each of the plurality of upper penetration holes and the cavity (Fig. 2: line between A and outer side of 3).
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Takehisa further discloses, wherein the enlarging the upper space of the cavity is carried out by cutting the upper portion of the biological shield concrete using a wire saw (cutting wire 4).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Takehisa discloses a generic decommissioning method for a nuclear reactor but 
Regarding claim 8, Takehisa (cited via IDS) discloses a method for decommissioning a nuclear facility (Pg. 1 [0001]) that includes a nuclear reactor pressure vessel (3), biological shield concrete (A,B) that surrounds the nuclear reactor vessel (see Fig. 1), a cavity that surrounds the nuclear reactor pressure vessel and where the nuclear reactor pressure vessel is located (cavity containing 3), and the biological shield concrete that includes a plurality of upper penetration holes (1,2 and Fig. 2) comprising: 
enlarging an upper space of the cavity by cutting an upper portion of the biological shield concrete (Fig. 1: shield B is cut out and therefore the space of the cavity containing 3 is enlarged); and
enlarging an upper space of the cavity by cutting an upper portion of the biological shield concrete (Fig. 1: shield B is cut out and therefore the space of the cavity containing 3 is enlarged) that is disposed between the plurality of upper penetration holes (1, 2) and between the plurality of upper penetration holes (1,2) and the cavity (cavity containing 3) ;
separating the nuclear reactor pressure vessel from the biological shield concrete (Pg. 2 “The activated part B thus cut on four sides… and can be carried out” and therefore 3 is separated from shield B as it is cut and removed). 
Takehisa does not explicitly disclose a plurality of pipes or a plurality of sandboxes. However, Examiner would like to note for the record that all nuclear reactors have a plurality of pipes that are directly connected to the nuclear reactor pressure vessel; these are simply not shown in Takehisa for simplicity.
Gou teaches a nuclear facility that includes a that includes a nuclear reactor pressure vessel (Fig. 1: 4), a plurality of pipes (28, 32a) that are directly connected to the nuclear reactor pressure vessel (4), a plurality of supporters (10a) that protrude in a direction of biological shield concrete from the nuclear reactor pressure vessel (see Fig. 1), a cavity that surrounds the nuclear reactor pressure vessel and the plurality of pipes (see Fig. 1) and where the nuclear reactor pressure vessel is located (see Fig. 1), the biological shield concrete that includes an upper penetration hole (42) overlapping the plurality of pipes (28, 32a) and the plurality of supporters (10a), and a cover plate (42) that covers the upper penetration hole (42). 
Gou further teaches the canister 42 provides leakage control with provision for maintenance access (col 5 ln 66-67) and the tunnel 42 is closed at the top by cover plate 42 (col 5 ln 65-66). A skilled artisan would recognize that in order to access the pipes through the penetration hole 42, the cover plate must be removed. Accordingly, as suggested by Gou, it would have been obvious to perform a step of exposing the plurality of upper penetration holes by removing the cover plate, such that the reactor vessel nozzles can be accessed in order to perform a decommissioning process or for traditional, regularly-scheduled maintenance and repairs. 
Gou teaches a cover plate made from steel but does not explicitly teach a sandbox.   
Zinn teaches a sandbox (Fig. 1: 31; col 3 ln 41-42 “rectangularly shaped concrete blocks” and a major component in concrete is sand2) inserted into a penetration hole (23, 25), wherein exposing the penetration hole is achieved by removing the sandboxes (sandboxes are intended to be removed to provide access, col. 3, ll. 4-5). It would have been obvious to one of ordinary skill in the art to modify the cover plate of Gou with the sandboxes of Zinn for the predictable advantage of concrete end blocks which are effective shields against both type of radiation to obtain satisfactory shielding (col 3 ln 64-69). A skilled artisan would recognize that concrete is a good neutron shield and gamma shield, whereas steel is a good gamma shield but a poor neutron shield. Such a modification is further motivated by the fact that the sandboxes are inserted into the penetration hole and therefore provides the predictable advantage of increasing the shielding capacity. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takehisa (JP 04158297) in view of Gou (US 5754612) in view of Zinn (US 2716705) and further in view of Weinstein (US 3755079). 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Takehisa, Gou nor Zinn explicitly teach cutting the plurality of pipes. 
Weinstein teaches a method of decommissioning a nuclear facility (See abstract) comprising cutting the plurality of pipes (col 4 ln 4-12). It would have been obvious to one of ordinary skill in the art to modify the method of Takehisa as modified by Gou and Zinn with the step of cutting the pipes of Weinstein for the predictable advantage of disconnecting the coolant pipes to sever any operation connection (col 4 ln 4-12). 
Claim 7 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Takehisa (JP 04158297) in view of Gou (US 5754612) in view of Zinn (US 2716705) and further in view of Jacquier (US 5239564).
Regarding claim 7, Takehisa discloses a generic decommissioning method for a nuclear reactor but does not explicitly disclose the nuclear reactor is a pressurized water reactor.
Jacquier teaches a decommissioning method (see title) for a pressurized water reactor (col 4 ln 26-27 “pressurized-water nuclear reactor”). 
. It would have been obvious to one of ordinary skill in the art to apply the method of Takehisa to a pressurized water reactor of Jacquier, which is an extremely well-known reactor in the art, as it produces no unexpected results. Reactors must be decommissioned at the end of their useful lifetimes, and thus the skilled artisan is motivated to utilize the above-combined decommissioning method and apply it to any type of reactor at the end of its life, including a PWR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JPH02307097.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Concrete
        2 https://en.wikipedia.org/wiki/Concrete